UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7511


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY REEP, a/k/a Dirty Harry, a/k/a Harry,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:02-cr-00217-RAJ-JEB-9)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Reep, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney Reep appeals the district court’s order denying his motion seeking recusal

of the presiding district judge. We have reviewed the record and find no reversible error.

Reep’s motion failed to identify any personal bias by the district judge, any legitimate

ground for reasonably questioning the district judge’s impartiality, or anything in the

judge’s prior rulings revealing favoritism or antagonism that would make fair judgment

impossible. See 28 U.S.C. §§ 144, 455(a), (b)(1) (2012); Liteky v. United States, 510
U.S. 540, 555-56 (1994); United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003); see

also United States v. Stone, 866 F.3d 219, 229 (4th Cir. 2017) (reviewing denial of

recusal motion for abuse of discretion). Further, Reep’s § 144 affidavit was significantly

untimely, as he was aware of its underlying facts by the end of his trial in 2003.

Accordingly, we affirm the district court’s order.     We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2